Citation Nr: 1823430	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-15 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache disorder, to include as a result of service in Southwest Asia and/or a service-connected disability.

3.  Entitlement to service connection for a sinus disorder manifested by recurrent epistaxis, to include as a result of service in Southwest Asia.

4.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

5.  Entitlement to a rating in excess of 10 percent for a left clavicle disability.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2008 to June 2010.  He had service in Southwest Asia from September 2009 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2011 and September 2012 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that the RO adjudicated and developed the PTSD issue on appeal, but that the available record also includes a diagnosis of an anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that he has an acquired psychiatric disorder, a headache disorder, and a sinus or nasal disorder manifested by recurrent epistaxis (nose bleeding).  He states that he has PTSD as a result of traumatic events during his service in Iraq.  At his October 2015 hearing, he testified that a VA physician (Dr. S.) had told him that his nose bleeds might be associated with intranasal scarring or a sinus problem due to his service in a desert environment.  The available record includes VA medical records associated with a vocational rehabilitation claim noting acute sinusitis as an active medical problem in 2011; however, the records of that treatment have not been obtained.  Generally, VA medical records are held to be within VA control and are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also testified that he had applied for Social Security Administration (SSA) disability benefit, but had not received a determination.  SSA decisions are not controlling for VA purposes.  However, if they are pertinent to the adjudication of a claim for VA benefits, VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002).  

The Board notes that the available evidence includes inconsistent evidence as to etiology and whether applicable diagnostic criteria have been met.  A June 2011 VA examination included diagnosis of tension headaches possibly related to stress and recurrent epistaxis possibly related to dry mucosa or sinus problems.  Unfortunately, the examiner provided no additional, conclusive etiology opinions.  A March 2010 report of medical history noted the Veteran complained of daily frontal headaches, but an examination at that time revealed no neurologic abnormalities.  A February 2011 VA mental health evaluation provided a diagnosis of PTSD; however, a June 2011 VA examination found a diagnosis of PTSD was not warranted and provided a diagnosis of an anxiety disorder that was at least partially related to service with some indication of pre-service mental health problems.  Additional VA efforts are required to assist the Veteran in obtaining pertinent evidence in support of his service connection claims.

As to the left clavicle and lumbar spine increased disability rating claims, at his October 2015 hearing the Veteran asserted that these disabilities had increased in severity since his last VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (submission of new evidence or allegation that a disability has worsened may require a new medical examination to be provided, but the "mere passage of time between those events does not").  He described limited arm movement and weakness due to his left clavicle disability, flexion of the lumbar spine limited to 30 degrees, and lower extremity radiculopathy.  The available record includes inconsistent evidence as to neurological manifestations possibly associated with a lumbar spine disorder.  A June 2011 VA examination included a normal neurologic evaluation of the lower extremities.  Although a July 2012 VA examination noted symptoms due to radiculopathy, the examiner also found the Veteran did not have intervertebral disc syndrome and in addressing the severity of radiculopathy found the right and left lower extremities were not affected.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  A contemporaneous examination is necessary when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2017).  Here, as discussed, the Board finds additional VA medical opinion and orthopedic examinations are required.  Prior to any examination, up-to-date VA treatment records should be obtained.  Action on the TDIU issue is deferred pending further development of the intertwined increased rating issues.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

3.  Schedule the Veteran for an appropriate VA examination, by a psychiatrist if feasibly possible, for opinions on the following:

a. Identify any acquired psychiatric disability, to include PTSD or an anxiety disorder, that presently exists or that has existed during the appeal period.
b. For each identified disability, is there clear and unmistakable (undebatable) evidence that it existed prior to active?
c. For any psychiatric disability found to have preexisted service, is there clear and unmistakable evidence it has not aggravated beyond its normal progression during active service? 
d. For any psychiatric disability not, found to have preexisted service, is it as likely as not that it had its onset in service, or
e. was manifest within one year of discharge from active service, or
f. is otherwise etiologically related to service.

All necessary tests and studies should be conducted.  The examiner must address the pertinent evidence of record, including the service treatment and examination reports and VA medical reports dated in February 2011 and June 2011.  If an acquired psychiatric disorder is found to be related to service, the examiner should identify the symptoms manifest and address whether the Veteran's headaches may be attributed to such disorder.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any present headache and/or sinus disorder.  The examiner is asked to provide opinions on the following:

a. Identify/diagnose any headache disorder and/or sinus disorder, to include recurrent epistaxis, that presently exists or that has existed during the appeal period.   
b. For each headache and/or sinus disorder that is identified, state whether it is at least as likely as not (50 percent probability or greater) that the disorder:
i.  had its onset in service, or 
ii. is otherwise etiologically related to his active service, include as a result of service in Southwest Asia. 

All necessary tests and studies should be conducted.  The examiner must address the pertinent evidence of record, including the March 2010 service examination and medical history report and the June 2011 VA examination report.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Schedule the Veteran for an orthopedic examination for opinions as to the current nature and severity of his service-connected left clavicle and lumbar spine disabilities.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.  

The examiner should also discuss the presence or absence of any neurological disability associated with the lumbar spine disorder.  If applicable, the affected nerve groups(s) should be identified and assessed as being mild, moderate, moderately severe, severe, or complete.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms should be identified.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

6.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (20142).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (20142), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


